IN THE SUPREME COURT OF PENNSYLVANIA

IN RE:                                :                       NO. 403
                                      :
         ORDER AMENDING RULES 1201, :                         MAGISTERIAL RULES DOCKET
         1205, 1206, 1208 AND THE     :
         OFFICIAL NOTE TO RULE 206 OF :
         THE PENNSYLVANIA RULES OF :
         CIVIL PROCEDURE BEFORE       :
         MAGISTERIAL DISTRICT JUDGES:


                                                ORDER

PER CURIAM

      AND NOW, this 28th day of October, 2016, upon the recommendation of the
Minor Court Rules Committee; the proposal having been submitted without publication
pursuant to Pa.R.J.A. No. 103(a)(3):

      IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Rules 1201, 1205, 1206, 1208 and the Official Note to Rule 206 of
the Pennsylvania Rules of Civil Procedure before Magisterial District Judges are
amended in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective December 31, 2016.

      Chief Justice Saylor would approve the Minor Court Rules Committee’s
recommendation as submitted, which, in relevant part, tracked the statutory terms of 42
Pa.C.S. §62A09(a) (providing that a minor judiciary hearing officer may grant
emergency relief “to protect the victim upon good cause shown in an ex parte
proceeding” (emphasis added)).


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.